THE UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

CHELSEA HENKEL, et a|.,

 

Plaintiffs, :
v. : 3:15-CV-1435
(JUDGE MAR|ANI)
HlGHGATE HOTELS, LP, et al.,
Defendants.
MEMORANDUM OPlNlON
|. lNTRoouchoN

ln this action, Plaintiffs, employees of Defendants at several Pennsylvania-based
resorts, bring various claims under federal and state law, including the Fair Labor Standards
Act, 29 U.S.C. § 201, regarding allegedly illegal conduct involving wages and gratuities
owed to Plaintiffs, and also seek class action status.1 (Doc. 49). The Court issues this
l\/lemorandum Opinion and accompanying Order to address the Court’s November 15, 2017
Order (“Order to Show Cause") (Doc. 75) to P|aintiffs to show cause why their October 4,
2017 Motion (“Motion”) (Doc. 66) for Leave to File Fourth Amended Complaint Joining
Additional Plaintiffs should not be deemed to be withdrawn, as P|aintiffs did not file a brief in

support of their Motion pursuant to Middle District of Pennsylvania Local Ru|e 7.5, M.D. Pa.

 

1 A related case before the Court, Simchon v. Highgate Hotels, LP, No. 3:15-cv-1434 (M.D. Pa. filed July
23, 2015), involves customers of Defendants’ resorts who allege that Defendants unlawfully withheld
gratuities that the customers intended to pay to Defendants’ employees (Doc. 8).

 

 

LR 7.5. On November 17, 2017, in accordance with the Order to Show Cause, Plaintiffs
timely filed a Brief in Reply to the Court’s Order to Show Cause (“Brief”) (Doc. 76).

For the reasons stated below, Plaintiffs have shown cause for failure to file a brief in
support of their Motion. Thus, the Court will not deem the Motion withdrawn Additiona|ly, in
an endeavor to provide clarity to the parties in this matter, as well as future litigants who
come before this Court, regarding |itigants’ duties to comply with the Local Rules, the Court
also writes to address several inaccurate statements and faulty arguments presented in
Plaintiffs’ Brief.

|l. PLArNTrFFs HAvE SHowN Gooo CAusE

ln their Brief, Plaintiffs raise several arguments to demonstrate why their Motion
should not be deemed withdrawn The Court accepts one of these arguments as sufhcient
basis for not deeming the Motion withdrawn, and also reaches this conclusion for a related,
but separate independent reason.

First, Plaintiffs are correct in that “defendants have not incurred any prejudice due to
[P]laintiffs’ lack of filing a separate brief [to their Motion], and were able to Hle a detailed and
complete opposition [Doc. 69] notwithstanding." (Doc. 76 at 6). Plaintiffs were also able to
timely file a reply brief to Defendants’ opposition to the Motion. (Doc. 73). Plaintiffs are also
correct that Defendants “did not argue in their opposition [to the ll/lotion] that Plaintiffs’
Motion should be deemed withdrawn” for failure to file a separate brief with the Motion.

(Doc. 76 at 6 n.4).

Second, the Court finds that issues of fundamental fairness weigh in favor of not
deeming the Motion withdrawn, While, as further stated below, Plaintiffs did not comply with
the Local Ru|es requiring the filing of a brief with their Motion, the rules of court procedure
are not to be construed in such a fashion as to prevent “the just, speedy, and inexpensive
determination of every action and proceeding.” Fed. R. Civ. P. 1 (noting that the Federa|
Ru|es of Civil Procedure “should be construed, administered, and employed by the court
and the parties to secure the just, speedy, and inexpensive determination of every action
and proceeding”). Thus, Local Rule 1.3 recognizes that the Court can deviate from the
Local Ru|es “in individual cases by written order.” M.D. Pa. LR 1.3. Such deviation is “for
such case only and only to the extent that it is inconsistent.” ld. Here, Plaintiffs do not
appear to have acted in bad faith in failing to submit a brief, although they operated under a
faulty assumption that the limited argument presented in their Motion would suffice for
purposes of the Local Ru|es. Plaintiffs attempted to explain themselves to the Court by
timely filing their Brief in response to the Order to Show Cause. Under these
circumstances, it would be inequitable to deem the Motion withdrawn.

l||. LrTrGANTs MusT CoMPLY erH THE LocAL RuLEs

Notwithstanding the Court’s decision here, prudence demands that the Court
respond to several statements and arguments presented by Plaintiffs in their Brief. The
Court wishes to avoid possible confusion in the future from the parties in this action or from

future litigants practicing before the Court.

First, Plaintiffs’ initial argument in their Brief, that “the issues underlying [P]laintift"s
Motion were, in fact, briefed,” (Doc. 76 at 3), is incorrect Local Ru|e 7.8 specifies the
content and length of briefs, and indicates that briefs need to contain citations to legal
authority, as well as a procedural history, statement of facts, statement of questions
involved, and argument M.D. Pa. LR 7.8. P|aintiff’s Motion, a three-and-a-half page
document (not including the signature page and certificate of concurrence), is gravely
deficient in meeting the requirements of Local Rule 7.8. The only “citation” to legal authority
is a reference to Fed. R. Civ. P. 20(a)(1)’s requirements for permissive joinder of plaintiffs
(Doc. 66 at 3). And the “argument” consists of conclusory statements that the proposed
joinder meets the requirements of the Rule. (ld.) Thus, Plaintiffs’ assertion in their Brief that
the Motion “certainly exceeded the contents of a mere motion and, in fact, satisfies the
criteria of a legal brief, albeit inartfu||y” is wrong on its face, as is their assertion that the
Motion “articulates [the] legal authority in detail.” (Doc. 76 at 4-5).

ln a footnote in their Brief, Plaintiffs also contend that “[c]ourts in this District have
taken the step of instructing counsel, or putting counsel on notice, to comply with Local Ru|e
7.5 before deeming a motion withdrawn.” (Doc. 76 at 3 n.1). This is a misapprehension of
the role of the Court and the parties concerning duties with respect to observance of the
Local Ru|es. ln support of their argument, they cite two cases from this District, and take

quotations from the cases out of context.

Nanyonga v. lmmigraf/'on and Natura/izafion Service, 200 F.R.D. 503 (M.D. Pa.
2001), involved an immigrant detainee seeking an extension of time to effect service on
various state and federal defendants The Court in that matter ruled that although the
detainee had not shown good cause for failing to make timely service because of confusion
by her counsel over the proper procedure to serve some of the state-related defendants the
Court exercised its discretion to allow for an extension of time. Nanyonga, 200 F.R.D. at
506-07. The Court reached this decision for similar reasons presented here, including that
there was no prejudice claimed by the defendants and that they received actual notice of
the lawsuit by certified mail. ld. ln a footnote, cited by Plaintiffs in their Brief, the Court
noted that the detainee improperly made her arguments for an extension of time in the form
of a letter brief, and that she should have filed a motion with supporting brief in accordance
with Local Rule 7.5. ld. at 506 n.3. The Court admonished the detainee’s counsel that he
was “advised to familiarize himself with the Local Ru|es because deviation from the Ru|es
will not be tolerated in the future.” ld. lfanything, this footnote from Nanyonga supports the
idea that litigants must comply with the Local Rules, and that it is not the duty or burden of
the Court to instruct litigants to comply with them.

Simi|arly, Lease v. Fishe/, 712 F. Supp. 2d 359 (M.D. Pa. 2010), does not stand for
the notion that it is the Court’s job to direct litigants to comply with the Local Ru|es ln
relevant part, the Lease Court awarded a $10,000 sanction against the plaintiffs attorney for

filing a frivolous complaint, including for “failure by plaintiffs counsel to fulfill his professional

responsibilities and abide by court-ordered deadlines in civil |itigation.” Lease, 712 F. Supp.
2d at 364-65. ln a statement quoted by Plaintiffs in their Brief, the Lease Court noted how,
in one instance, it had essentially given the attorney a break by “direct[ing] counsel to fully
comply with the requirements [sic] Local Rule 7.5 by filing a brief in support of his [Motion to
Recuse],” and in doing so, “gave counsel an opportunity to address this issue in an
appropriate, fair, and professional fashion.” ld. at 370. The tenor of the Lease Court’s
opinion is one of exasperation with an incompetent counsel, and is not a basis for thinking
that it is somehow a Court’s responsibility to inform litigants on how to comply with basic
rules ld. (noting that the Court “instructed plaintiffs counsel to do the minimum required of
all counsel").

ln sum, the purpose of a brief in support of a motion is to provide the Court with
detailed reasoning in support of what is requested in the motion in order to aid the Court in
making an informed and reasoned analysis of the issues presented and in developing a
well-supported resolution of those issues Plaintiffs’ sparse Motion does not do that.
Plaintiffs, and future litigants are urged to consider that the Local Ru|es are in place for a
reason, to follow them, and not to rely on the mercy of the Court when failing to abide by the
simple and clear guidance that they provide.

|V. CoNcLusloN
For the reasons outlined above, the Court will not deem Plaintiffs’ Motion as

withdrawn. The Court expresses no opinions on the merits of Plaintiffs’ Motion in this

Memorandum Opinion,2 and leaves consideration of it and Plaintiffs’ outstanding Motion for

Conditional Certification (Doc. 77) for another time. A separate Order follows

 

 

,hoben o. ‘Ma“r§ni
United States District Judge

 

2 However, the Court notes that in a FLSA case such as this, should Plaintiffs Motion for Conditional
Certifrcation (Doc. 77) be granted, adding additional plaintiffs as is the apparent goal of Plaintiffs’ desire to
amend their Complaint, can be achieved through the opt-in provisions of the FLSA. See 29 U.S.C. §
216(b).

7

